George Rose Smith, Justice. In 1978 Cason was convicted at a non-jury trial of delivery of heroin and was sentenced to ten years’ imprisonment. In 1979 we affirmed the conviction as a no-merit appeal. Some two months later we gave Cason permission to seek postconviction relief in the trial court under Rule 37, for ineffective assistance of counsel. This appeal is from the trial court’s denial of relief after an evidentiary hearing at which Cason and his former attorney, Louis W. Rosteck, testified. In 1976 three informations were pending against Cason, two arising under the Controlled Substances Act and the third charging theft by receiving. Cason retained Rosteck as paid counsel to represent him in the first drug case. Cason then jumped bail and was away from Arkansas for more than a year. After Cason was again taken into custody the first case was tried. Rosteck succeeded in having it dismissed on the ground that the officers had obtained the drugs by an illegal search. At the conclusion of that case the trial judge appointed Rosteck as counsel for Cason in the other two cases. After the conviction in the second case, which is the one now before us, Cason pleaded guilty to the charge of theft by receiving. Any effort to obtain postconviction relief in that case under Rule 26 has evidently been abandoned. Cason, in his petition in this court for permission to seek relief under Rule 37, made various conclusory allegations of negligence, ineffectiveness, and incompetency on Rosteck’s part. The petition asserted that Rosteck failed to make adequate pretrial investigation. The only really specific allegation of fact was that Rosteck failed to locate, interview, and subpoena five witnesses who were available and would have testified that Cason was with them on' the night of the offense and could not have been at the scene of the crime. The controlling principles of law are clear. We have explained that our “mockery of justice” standard for the determination of ineffectiveness of counsel is not to be taken literally, but it does embody the principle that the petitioner must shoulder a heavy burden in proving unfairness. McDonald v. State, 257 Ark. 879, 520 S.W. 2d 292 (1975). Hence Cason had the burden of showing clearly and convincingly that Rosteck’s representation, at least as it manifested itself in the courtroom, was so patently lacking in competence that it became the duty of the trial judge to be aware of it and to correct it. Cason testified below. He wholly failed to substantiate his assertion that there were five known available witnesses who would have supported what was apparently his main defense, that of alibi. In his testimony, Cason did not even refer to those supposed witnesses, much less give their names, identify them in any way, or explain how they could have remembered more than two years later that Cason was at a party on a certain night at a certain place. The trial judge would have been justified in finding that the allegations in Cason’s petition with reference to those witnesses were simply false. As to the pretrial investigation, Rosteck testified that he examined the prosecutor’s file and talked to Officer Littles, who confirmed the facts stated in the file. Rosteck explained why he did not call either of the two possible witnesses, Johnson and Walls, who were somewhat vaguely referred to in Cason’s testimony below. Rosteck said that Cason, against Rosteck’s advice, testified at the trial and “grandstanded” by claiming that the officers were framing him and that the prosecution was a farce. Rosteck, a lawyer with 25 years’ experience in criminal cases, ended his testimony by saying that if he had it all to do over again he knew of nothing that he would do differently. Cason’s argument in this court falls decidedly short of showing that the trial judge’s denial of postconviction reliefs is clearly erroneous. Cason’s assertions are largely negative, such as a charge that Rosteck failed to learn the identity of the prosecution’s confidential informer. It is not shown, however, that the informer could have supplied relevant admissible testimoy. See Ark. Stat. Ann. § 28-1001, Uniform Evidence Rule 509 (Repl. 1979)- So with the other general allegations. It would be futile for the trial court or for this court to order a new trial without any showing whatever that facts favorable to the petitioner should have been developed by further investigation or could now be developed. Affirmed. Purtle, J., concurs.